DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant makes a claim for priority to the following application(s), as applicable:
* application 62906898, filed 27 September 2019.

Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62906898, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.

Accordingly, claim 15 is not entitled to the benefit of the prior application.

Additional clarification is requested.

Claim Objections
Claim 15 is objected to because of the following informalities: criteria comprises (line 1, emphasis added).  

Appropriate correction is requested.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claim 1 recites:
A non-transitory computer-readable medium embodying a program that, when executed by at least one computing device being configured to at least: 
generate product data that uniquely identifies a biological product used in a treatment for a medical condition; 
obtain a listing of a plurality of providers of the treatment associated with the biological product; 
generate a plurality of treatment options associated with at least a portion of the providers using the biological product in the treatment for the medical condition; 
facilitate a booking of one of the providers of the at least a portion of the providers to perform the treatment on a day and time at a location; and 
generate a network page that obtains healthcare outcome data and renders a series of prompts for a user to provide feedback data comprising a testimonial associated with the one of the providers performing the treatment.
Step 1:
The claim as a whole falls within at least one statutory category, i.e. a process, machine, manufacture, or composition of matter.
Step 2A Prong One:
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, covers “Certain Methods of Organizing Human Activity” because the limitations are directed towards managing personal behavior or relationships or interactions between people, such as interactions performed by a physician in treating a patient and scheduling appointments.
Additionally, the limitations also covers the performance of the limitation in the mind but for the recitation of generic computer components.
That is, other than reciting a computing device, nothing in the claim elements precludes the step(s) from practically being performed in the mind.

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
Dependent claim(s) recite(s) additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claim(s) 2-5 reciting limitations further defining the filtering of providers, which may be a method of managing relationship or interactions between people, and/or performed in the mind but for recitation of generic computer components).  
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claim recites the following additional element(s), if any:
at least one computing device;
generate a network page that obtains healthcare outcome data and renders a series of prompts for a user to provide feedback data comprising a testimonial associated with the one of the providers performing the treatment.
The additional element(s) do(es) not integrate the abstract idea into a practical application, other than the abstract idea per se.
The computing device is a generic computer invoked with a high level of generality to implement the abstract concept. See application 62906898, Specification originally filed on 27 any computer, including generic computers, used to implement the disclosed invention. MPEP 2106.05(f))
Regarding a “network page” used to enter and display data, this represents nothing more than adding insignificant extra-solution activity to the abstract idea (such as recitation of the network page amounts to mere data gathering, and display) MPEP 2106.05(g)
Dependent claim(s) recite(s) additional subject matter which amount to limitation(s) consistent with the additional element(s) in the independent claims (such as claim(s) 2 reciting a client device being used to enter data, additional limitation(s) which amount(s) to invoking computers as a tool to perform the abstract idea, claim(s) 3 reciting a user interface, additional limitation(s) which add(s) insignificant extra-solution activity to the abstract idea which amounts to mere data gathering).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Accordingly, the additional elements do not integrate the judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Accordingly, the claim recites an abstract idea.
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of 
The additional elements of: at least one computing device; generate a network page that obtains healthcare outcome data and renders a series of prompts for a user to provide feedback data comprising a testimonial associated with the one of the providers performing the treatment; amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use, as discussed above and incorporated herein.
Mere instructions to apply an exception, insignificant extra-solution activity, and linking to a particular technological environment using a generic computer component cannot provide an inventive concept.
Regarding the network page, Neuman (7383197) teaches that HTML Web page and other data transfer protocols and Web site definition languages are well-understood, routine, and conventional in the pertinent art (column 5 line 46-54).
Dependent claim(s) recite(s) additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea. Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claim(s) 2 reciting a generic client device, claim 3 reciting a user interface used to invoke a generic computer in its generic capacity to process and display data). 

The claim is not patent eligible.

Claim 6 recites:
A system, comprising: 
a data store; and 
at least one computing device in communication with the data store, the at least one computing device being configured to at least: 
generate product data that uniquely identifies a biological product used in a treatment for a medical condition; 
obtain a listing of a plurality of providers of the treatment associated with the biological product; 
obtain a search request from a client device including search criteria and information describing the medical condition of a user; 
generate a result set of providers matching the search criteria; 
generate a plurality of treatment options associated with at least a portion of the providers using the biological product in the treatment for the medical condition; 
obtain an availability of the at least a portion of the providers; 
facilitate, based at least in part on the availability, a booking of one of the providers of the at least a portion of the providers to perform the treatment on a day and time at a location; 
generate a network page that obtains at least one of: healthcare outcome data or feedback data associated with the one of the providers performing the treatment; and 
in an instance in which the network page obtains the feedback data, provide a series of prompts by which the user can build a testimonial.
Step 1:
The claim as a whole falls within at least one statutory category, i.e. a process, machine, manufacture, or composition of matter.
Step 2A Prong One:
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, covers “Certain Methods of Organizing Human Activity” because the limitations are directed towards managing personal behavior or relationships or interactions between people, such as interactions performed by a physician in treating a patient and scheduling appointments.
Additionally, the limitations also covers the performance of the limitation in the mind but for the recitation of generic computer components.
That is, other than reciting a computing device and client device, nothing in the claim elements precludes the step(s) from practically being performed in the mind.
For example, but for the computing device, looking at a list of providers and thinking about the treatment options may be performed by a person either mentally, or with pen and paper.

Dependent claim(s) recite(s) additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claim(s) 7-8 reciting limitations further defining the filtering of providers, which may be a method of managing relationship or interactions between people, and/or performed in the mind but for recitation of generic computer components, and/or).  
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claim recites the following additional element(s), if any:
at least one computing device;
obtain a search request from a client device including search criteria and information describing the medical condition of a user;
generate a network page that obtains healthcare outcome data and renders a series of prompts for a user to provide feedback data comprising a testimonial associated with the one of the providers performing the treatment.
The additional element(s) do(es) not integrate the abstract idea into a practical application, other than the abstract idea per se.
The computing device and client device are generic computers invoked with a high level of generality to implement the abstract concept. See application 62906898, Specification originally filed on 27 September 2019, page 4 line 3-12 disclosing any computer, including generic computers, used to implement the disclosed invention. MPEP 2106.05(f))

Dependent claim(s) 7-8 recite(s) no additional subject matter beyond the abstract concept.
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Accordingly, the additional elements do not integrate the judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Accordingly, the claim recites an abstract idea.
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.
The additional elements of: at least one computing device; obtain a search request from a client device including search criteria and information describing the medical condition of a user; generate a network page that obtains healthcare outcome data and renders a series of prompts for 
Mere instructions to apply an exception, insignificant extra-solution activity, and linking to a particular technological environment using a generic computer component cannot provide an inventive concept.
Regarding the network page, Neuman teaches that HTML Web page and other data transfer protocols and Web site definition language are well-understood, routine, and conventional in the pertinent art (column 5 line 46-54).
Dependent claim(s) recite(s) no additional subject matter. 
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
The claim is not patent eligible.

Claim 9 recites:
A method, comprising: 
generating, via at least one computing device, product data that uniquely identifies a biological product used in a treatment for a medical condition; 
obtaining, via the at least one computing device, a listing of a plurality of providers of the treatment associated with the biological product; 
obtaining, via the at least one computing device, a search request from a client device including search criteria and information describing the medical condition of a user; 
generating, via the at least one computing device, a result set of providers matching the search criteria; 
generating, via the at least one computing device, a plurality of treatment options associated with at least a portion of the providers using the biological product in the treatment for the medical condition; 
obtaining, via the at least one computing device, a request to initiate a video consultation with a subset of the providers of the result set of providers; 
initiating, via the at least one computing device, the video consultation with at least one of the subset of the providers; and 
facilitating, via the at least one computing device, a booking of the at least one of the subset of the providers.
Step 1:
The claim as a whole falls within at least one statutory category, i.e. a process, machine, manufacture, or composition of matter.
Step 2A Prong One:
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, covers “Certain Methods of Organizing Human Activity” because the limitations are directed towards managing personal behavior or relationships or interactions between people, such as interactions performed by a physician in treating a patient and scheduling appointments.

That is, other than reciting a computing device and client device, nothing in the claim elements precludes the step(s) from practically being performed in the mind.
For example, but for the computing device, looking at a list of providers and thinking about the treatment options may be performed by a person either mentally, or with pen and paper.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
Dependent claim(s) recite(s) additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claim(s) 10-13, 15, 17 reciting limitations further defining the filtering of providers, which may be a method of managing relationship or interactions between people, and/or performed in the mind but for recitation of generic computer components).  
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claim recites the following additional element(s), if any:
at least one computing device;
obtaining, via the at least one computing device, a search request from a client device including search criteria and information describing the medical condition of a user; 
obtaining, via the at least one computing device, a request to initiate a video consultation with a subset of the providers of the result set of providers; 

The additional element(s) do(es) not integrate the abstract idea into a practical application, other than the abstract idea per se.
The computing device and client device are generic computers invoked with a high level of generality to implement the abstract concept. See application 62906898, Specification originally filed on 27 September 2019, page 4 line 3-12 disclosing any computer, including generic computers, used to implement the disclosed invention. MPEP 2106.05(f))
Regarding a “network page” used to enter and display data, and video consultation, this represents nothing more than adding insignificant extra-solution activity to the abstract idea (such as recitation of the network page amounts to mere data gathering, and display. MPEP 2106.05(g)
Dependent claim(s) recite(s) additional subject matter which amount to limitation(s) consistent with the additional element(s) in the independent claims (such as claim(s) 13 further reciting a page to display data, claim 14 further reciting displaying words or contents on a video display, claims 19-20 further reciting displaying of various anonymized data, additional limitation(s) which add(s) insignificant extra-solution activity to the abstract idea which amounts to mere data gathering).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.

Accordingly, the claim recites an abstract idea.
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.
The additional elements of: at least one computing device; obtaining, via the at least one computing device, a search request from a client device including search criteria and information describing the medical condition of a user;  obtaining, via the at least one computing device, a request to initiate a video consultation with a subset of the providers of the result set of providers; initiating, via the at least one computing device, the video consultation with at least one of the subset of the providers; amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use, as discussed above and incorporated herein.
Mere instructions to apply an exception, insignificant extra-solution activity, and linking to a particular technological environment using a generic computer component cannot provide an inventive concept.

Regarding the video consultation, Schoenberg (20090313043) teaches that video conferencing equipment is well-understood, routine, and conventional in the pertinent art (page 7 paragraph 0073 illustrating various forms of existing video conferencing systems).
Dependent claim(s) recite(s) additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea. Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claim(s) 13 further reciting a Web page, as discussed above with respect to Neuman, claim 14 reciting a video display, Schoenberg teaches that displaying data on a video screen is old and well known (Figure 20), claims 19-20 further reciting anonymizing data for display, Schoenberg teaching anonymizing patient confidential data using known techniques (page 13 paragraph 0139-0140).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
The claim is not patent eligible.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neuman in view of Picken (20100286998).

Claim 1: Neuman teaches:
A non-transitory computer-readable medium embodying a program that, when executed by at least one computing device being configured to (column 4 line 2 illustrating a computer readable storage medium storing thereon a program) at least: 
generate product data that uniquely identifies a biological product used in a treatment for a medical condition (column 2 line 48-51 illustrating generating data describing products to be matched to consumers [considered to be a form of “medical condition”]); 

generate a plurality of treatment options associated with at least a portion of the providers using the biological product in the treatment for the medical condition (column 7 line 1-3 illustrating providing information about what is included in connection with a product [considered to be forms of “treatment options” because what is included for a product is specific to the physician]); 
facilitate a booking of one of the providers of the at least a portion of the providers to perform the treatment (column 9 line 6-9 illustrating generating a link to the provider for the consumer to select from to receive the product) at a location (column 8 line 30-33 illustrating the user selecting the location to search for providers) and 
generate a network page that obtains healthcare outcome data and renders a series of prompts (column 9 line 22-23 illustrating a customer satisfaction survey conducted online [considered to be a form of “series of prompts”]) for a user to provide feedback data comprising a testimonial associated with the one of the providers performing the treatment (column 9 line 16-24 illustrating storing consumer feedback for the provider based on the consumer’s satisfaction with the provider’s product).
	Neuman does not teach:
a day and time.
Picken teaches:
a day and time (page 6 paragraph 0125 illustrating providing date, time, and location availability for a medical product).


Claim 2: Neuman in view of Picken teach:
The non-transitory computer-readable medium of claim 1 (as discussed above and incorporated herein).
Neuman further teaches:
wherein the at least one computing device is further configured to at least: 
obtain a search request from a client device including search criteria and information describing the medical condition of the user (column 8 line 5-11 illustrating the consumer searching for providers matching the consumer’s diagnosis); and 
generate a result set of providers matching the search criteria (column 9 line 4-6 illustrating providing providers who match the consumer’s criteria).

Claim 3: Neuman in view of Picken teach:
The non-transitory computer-readable medium of claim 2 (as discussed above and incorporated herein).
Neuman further teaches:
wherein the at least one computing device is further configured to at least: 

generate a user interface that presents the filtered result set of providers (column 9 line 5-9 illustrating displaying an identification number and link [considered to be a form of “user interface”] to the matching providers).

Claim 4: Neuman in view of Picken teach:
The non-transitory computer-readable medium of claim 2 (as discussed above and incorporated herein).
Neuman further teaches:
wherein the search criteria comprises at least one of: a geographic location (column 8 line 30-35 illustrating geographical location), an organization type (column 8 line 24-27 illustrating if the provider is a large volume provider [considered to be a form of “type”]), a credential (column 8 line 17-18 illustrating the provider’s experience with a particular treatment [considered to be a form of “credential”]), an accreditation (this limitation is rendered optional by the limitation “at least one of” and therefore need not be taught by the applied art), or a healthcare benefit of the user (column 8 line 37-41 illustrating participation in the consumer’s insurance plan [considered to be a form of “healthcare benefit”]).

Claim 5: Neuman in view of Picken teach:

Neuman further teaches:
wherein the computing device is further configured to filter or rank (this “rank” limitation is rendered optional by the limitation “or” and therefore need not be taught by the applied art) the plurality of treatment options based at least in part on a healthcare benefit of the user (column 8 line 40-43 illustrating filtering providers to those who participate in the consumer’s insurance plan).

Claim 6: Neuman teaches:
A system (column 4 line 46 illustrating a system), comprising: 
a data store (Figure 1 label 15 illustrating a database); and 
at least one computing device in communication with the data store (Figure 1 label 4 illustrating a network server [considered to be a form of “computing device”] connected with the database 15), the at least one computing device being configured to at least: 
generate product data that uniquely identifies a biological product used in a treatment for a medical condition (column 2 line 48-51 illustrating generating data describing products to be matched to consumers [considered to be a form of “medical condition”]); 
obtain a listing of a plurality of providers of the treatment associated with the biological product (column 3 line 18-20 illustrating generating a plurality of providers offering the product); 

generate a result set of providers matching the search criteria (column 9 line 4-6 illustrating providing providers who match the consumer’s criteria); 
generate a plurality of treatment options associated with at least a portion of the providers using the biological product in the treatment for the medical condition (column 7 line 1-3 illustrating providing information about what is included in connection with a product [considered to be forms of “treatment options” because what is included for a product is specific to the physician]); 
obtain an availability of the at least a portion of the providers (column 8 line 33-36 illustrating providers conveniently located near the user [considered to be a form of “availability”]); 
facilitate, based at least in part on the availability, a booking of one of the providers of the at least a portion of the providers to perform the treatment (column 9 line 6-9 illustrating generating a link to the provider for the consumer to select from to receive the product) at a location (column 8 line 30-33 illustrating the user selecting the location to search for providers); 
generate a network page (column 9 line 22-23 illustrating a customer satisfaction survey conducted online) that obtains at least one of: healthcare outcome data (column 9 line 1-2 illustrating health care outcomes) or feedback data (column 9 line 22-23 illustrating a customer satisfaction survey [considered 
in an instance in which the network page obtains the feedback data, provide a series of prompts by which the user can build a testimonial (column 9 line 22-23 illustrating a customer satisfaction survey conducted online [considered to be a form of “series of prompts”]).
	Neuman does not teach:
a day and time.
Picken teaches:
a day and time (page 6 paragraph 0125 illustrating providing date, time, and location availability for a medical product).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the teachings of Picken within the embodiment of Neuman with the motivation of efficiently matching providers with patients who traditionally would not know that the provider exists, and thereby decreasing health care costs by matching patients with cost-efficient providers who can service the patient’s needs (Picken; page 1 paragraph 0013).

Claim 7: Neuman in view of Picken teach:
The system of claim 6 (as discussed above and incorporated herein).
Neuman further teaches:
wherein the information describing the medical condition of the user comprises at least one of: a symptom (column 3 line 11 illustrating lower back pain [considered to be a form of .

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neuman in view of Picken, as applied to parent claim 6 above, and further in view of Knoepfler (The FDA and the US direct-to-consumer marketplace for stem cell interventions: a temporal analysis).

Claim 8: Neuman in view of Picken teach:
The system of claim 6 (as discussed above and incorporated herein).
Neuman further teaches:
wherein the at least one computing device is further configured to at least: 
generate a network page that identifies the treatment (page 9 column 7 illustrating providing a link to the consumer to contact the provider regarding the treatment).
Neuman in view of Picken do not teach:
obtain regulatory data associated with the at least the portion of the providers using the biological product in the treatment for the medical condition; and 
authorized, not authorized, or unregulated by a government agency based at least in part on the regulatory data.
Knoepfler teaches:
obtain regulatory data associated with the at least the portion of the providers using the biological product in the treatment for the medical condition (page 19 paragraph 1 illustrating collecting regulatory data for businesses offering stem cell therapy); and 

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the teachings of Knoepfler within the embodiment of Neuman in view of Picken with the motivation of informing patients of the safety and efficacy of the stem cell therapy offered so that patient may make more informed decisions that affect their health and safety (Knoepfler; page 20 paragraph 2).

Claim(s) 9-11, 14, 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neuman in view of Schoenberg.

Claim 9: Neuman teaches:
A method (Abstract illustrating a method), comprising: 
generating, via at least one computing device (Figure 1 label 4 illustrating a network server [considered to be a form of “computing device”]), product data that uniquely identifies a biological product used in a treatment for a medical condition (column 2 line 48-51 illustrating generating data describing products to be matched to consumers [considered to be a form of “medical condition”]); 
obtaining, via the at least one computing device, a listing of a plurality of providers of the treatment associated with the biological product (column 3 line 18-20 illustrating generating a plurality of providers offering the product); 

generating, via the at least one computing device, a result set of providers matching the search criteria (column 9 line 4-6 illustrating providing providers who match the consumer’s criteria); 
generating, via the at least one computing device, a plurality of treatment options associated with at least a portion of the providers using the biological product in the treatment for the medical condition (column 7 line 1-3 illustrating providing information about what is included in connection with a product [considered to be forms of “treatment options” because what is included for a product is specific to the physician]); 
obtaining, via the at least one computing device, a request to initiate a consultation with a subset of the providers of the result set of providers (column 9 line 6-9 illustrating the consumer clicking on a link to initiate consultation with a provider); 
initiating, via the at least one computing device, the consultation with at least one of the subset of the providers (column 9 line 6-9 illustrating the link establishing consultation between the consumer and provider when clicked); and 
facilitating, via the at least one computing device, a booking of the at least one of the subset of the providers (column 9 line 6-9 illustrating generating a link to the provider for the consumer to select from to receive the product).
Neuman does not teach:
	video consultation.

	video consultation (page 7 paragraph 0072 illustrating video conferencing between the consumer and provider).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the teachings of Schoenberg within the embodiment of Neuman with the motivation of bridging the health care gap by reaching consumers who were previously unable to access care due to lack of coordination, e.g. geographical isolation, by properly compensating physicians to conduct “e-visits” with patients (Schoenberg; page 1 paragraph 0005).

Claim 10: Neuman in view of Schoenberg teach:
The method of claim 9 (as discussed above and incorporated herein).
Neuman further teaches:
further comprising removing or excluding from the result set of providers any providers who are not associated with at least a threshold of successful outcomes (column 8 line 59 to column 9 line 3 illustrating filtering to providers with acceptable outcomes).

Claim 11: Neuman in view of Schoenberg teach:
The method of claim 9 (as discussed above and incorporated herein).
Neuman further teaches:
further comprising removing or excluding from the result set of providers any providers who are not associated with at least a threshold of testimonials (column 8 line 61-66 illustrating 

Claim 14: Neuman in view of Schoenberg teach:
The method of claim 9 (as discussed above and incorporated herein).
Neuman does not teach:
further comprising overlaying, via the at least one computing device, words or content onto a display of one of the providers during the video consultation.
Schoenberg teaches:
further comprising overlaying, via the at least one computing device, words or content onto a display of one of the providers during the video consultation (Figure 10 illustrating displaying alphanumeric chat and other pictorial contents on the physician’s display).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the teachings of Schoenberg within the embodiment of Neuman in view of Schoenberg with the motivation of aiding physicians in treating the patient by providing the physician convenient tools that may be used, such as a calendar to schedule appointments for the patient, for example (Schoenberg; page 12 paragraph  0131-0132).

Claim 16: Neuman in view of Schoenberg teach:
The method of claim 9 (as discussed above and incorporated herein).
Neuman further teaches:
wherein the information describing the medical condition of the user comprises at least one of: a symptom (column 3 line 11 illustrating lower back pain [considered to be a form of 

Claim 17: Neuman in view of Schoenberg teach:
The method of claim 9 (as discussed above and incorporated herein).
Neuman further teaches:
further comprising selecting, via the at least one computing device, the subset of the providers based at least in part on the providers meeting at least one criteria comprising a credential (column 8 line 17-18 illustrating the provider’s experience with a particular treatment [considered to be a form of “credential”]) or a location (column 8 line 30-35 illustrating geographical location) specified in the request to initiate the video consultation (this limitation has been addressed with respect to claim 9 above, and incorporated, i.e. the combination of Neuman in view of Schoenberg suggests providing video conference to consumers to consult with providers).

Claim 18: Neuman in view of Schoenberg teach:
The method of claim 9 (as discussed above and incorporated herein).
Neuman further teaches:
further comprising generating, via the at least one computing device, a series of prompts by which the user can build a testimonial (column 9 line 16-24 illustrating a consumer satisfaction survey [considered to be a form of “series of prompts” used to build a “testimonial”).

Claim 19: Neuman in view of Schoenberg teach:

Neuman does not teach:
further comprising replacing, via the at least one computing device, a user image embodied in a plurality of frames of the testimonial with an avatar or other representation.
Schoenberg teaches:
further comprising replacing, via the at least one computing device, a user image embodied in a plurality of frames of the testimonial with an avatar or other representation (Figure 5C label 252 illustrating aggregating user feedback with stars [considered to be a form of “avatar or other representation”], page 13 paragraph 0139 illustrating allowing consumers to post any issue [considered to be a form of “testimonial”] anonymously [considered to be a form of “avatar or other representation”]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the teachings of Schoenberg within the embodiment of Neuman in view of Schoenberg with the motivation of providing patient confidentiality and protecting the patient from retaliation when the patient provides feedback and posts additional issues (Schoenberg; page 13 paragraph 0139-0140).

Claim 20: Neuman in view of Schoenberg teach:
The method of claim 18 (as discussed above and incorporated herein).
Neuman does not teach:
further comprising removing, via the at least one computing device, personally identifying information from metadata of the testimonial.
Schoenberg teaches:

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the teachings of Schoenberg within the embodiment of Neuman in view of Schoenberg with the motivation of providing patient confidentiality and protecting the patient from retaliation when the patient provides feedback and posts additional issues (Schoenberg; page 13 paragraph 0139-0140).

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neuman in view of Schoenberg as applied to parent claim 9 above, and further in view of Friedlander (20090240523).

Claim 12: Neuman in view of Schoenberg teach:
The method of claim 9 (as discussed above and incorporated herein).
Neuman further teaches:
wherein generating at least one of the treatment options comprises generating, via the at least one computing device, an estimate of cost normalized by a measure of what the cost would be (column 8 line 17 illustrating determining the provider’s cost, column 8 line 27-29 illustrating adjusting the provider’s cost by volume [considered to be a form of “normalized”]).

Neuman in view of Schoenberg do no teach:
including travel.
Friedlander teaches:
including travel (page 8-9 paragraph 0101 illustrating minimizing travel costs for patients by selecting treatment plans with the lowest travel cost to medical centers).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the teachings of Friedlander within the embodiment of Neuman in view of Schoenberg with the motivation of reducing costs for patients who have to travel to medical centers to receive treatment (Friedlander; page 8-9 paragraph 0101).

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neuman in view of Schoenberg and Friedlander as applied to parent claim 12 above, and further in view of Gertz (Autologous Stem Cell Transplant in 716 Patients With Multiple ...).

Claim 13: Neuman in view of Schoenberg and Friedlander teach:
The method of claim 12 (as discussed above and incorporated herein).
Neuman further teaches:
further comprising generating, via the at least one computing device, a page that presents the cost (Figure 3D label 500 illustrating allowing the consumer to select the cost factor to filter providers by).
Neuman in view of Schoenberg and Friedlander do not teach:

Gertz teaches:
compared to a potential cost savings from the user not having to take any pharmaceuticals associated with the medical condition (page 1135 column 1 paragraph 1 illustrating comparing the cost savings of stem cell transplant with novel medication agents).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the teachings of Gertz within the embodiment of Neuman in view of Schoenberg and Friedlander with the motivation of saving health care costs referring patients to cheaper and more effective stem cell therapies (Gertz; page 1135 column 1 paragraph 1-2).

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neuman in view of Schoenberg as applied to parent claim 9 above, and further in view of Archambault (Right To Shop: The Next Big Thing In Health Care).

Claim 15: Neuman in view of Schoenberg and Friedlander teach:
The method of claim 9 (as discussed above and incorporated herein).
Neuman further teaches:
wherein the search criteria comprises a healthcare benefit of the user comprising a healthcare benefit (column 8 line 16-17 illustrating the insurer participating in renumeration for the provider’s product).
Neuman in view of Schoenberg and Friedlander do not teach:

Archambault teaches:
Right to Shop (page 4 last paragraph to at least page 5 paragraph 2).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the teachings of Archambault within the embodiment of Neuman in view of Schoenberg with the motivation of providing much-needed relief to patients when shopping for health care by providing additional providers who can provide similar medical services (Archambault; page 6 last paragraph).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Meisenberg (Reduced charges and costs associated with outpatient autologous stem cell transplantation) teaches that stem cell therapy may cost less when moved from an inpatient setting to an outpatient setting (Summary).
Turner (Selling Stem Cells in the USA: Assessing the Direct-to-Consumer Industry) teaches the ethical efficacy of direct-to-consumer marketing of stem cell therapy businesses (page 154 column 1 last paragraph to column 2 paragraph 2).
Kirshner (6322504) teaches diagnosing heart disease and referring patients to physicians for treatment (column 1 line 16-21).


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORT ELAINE L can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.N.N./Examiner, Art Unit 3626                                                                                                                                                                                                        



/JOSHUA B BLANCHETTE/Primary Examiner, Art Unit 3626